Order denying motion for judgment dismissing complaint because the cause of action is barred by the Statute of Limitations affirmed, with ten dollars costs and disbursements. While we consider the action as one brought for damages for criminal conversation, and that the two-year Statute of Limitation  *744applies, we are of opinion that plaintiff was within her rights in selecting two years of a continuous cohabitation as a basis for maintaining her action. Kelly, P. J., Jayeox, Manning, Young and Lazansky, JJ., concur.